United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
REGIONAL OFFICE, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Phillip R. Kete, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1452
Issued: October 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 7, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 3, 2007 merit decision denying her request for authorization of
right shoulder surgery. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office abused its discretion in denying appellant’s request for
authorization of right shoulder surgery.
FACTUAL HISTORY
On January 4, 2006 appellant, then a 44-year-old claims examiner, filed traumatic injury
claim alleging that she sustained a right shoulder injury on December 19, 2005 when she tried to
hold a bathroom door open while maneuvering her wheelchair over a hump on the floor when
exiting a bathroom at work. The Office accepted that appellant sustained a sprain/strain of her
right rotator cuff and paid compensation for periods of disability.

The findings of the May 6, 2006 magnetic resonance imaging (MRI) scan testing of
appellant’s right shoulder showed avascular necrosis involving a large portion of the humeral
head, extensive bone marrow edema proximal metadiaphysis, rotator cuff tendinitis, anterior
labral tear, partial biceps tendon tear, glenohumeral joint effusion and axillary lymphadenopathy.
On July 18, 2006 Dr. Bruce S. Wolock, an attending Board-certified orthopedic surgeon,
performed a surgical subacromial decompression of the right humeral head with synovectomy.
The procedure was authorized by the Office. Dr. Wolock provided a preoperative diagnosis of
right shoulder impingement syndrome and avascular necrosis of the humeral head and a
postoperative diagnosis of right shoulder impingement syndrome, avascular necrosis of the
humeral head and synovitis.
On September 17, 2006 Dr. Wolock indicated that appellant reported that she was doing
well with her therapy and noted that her surgical wounds were well healed. Appellant had some
right shoulder pain and limitation of motion. On October 16, 2006 she returned to limited-duty
work at the employing establishment on a full-time basis. Appellant had a 20-pound lifting
restriction. On January 8, 2007 Dr. Wolock indicated that recent MRI scan testing showed
increased fracture and articular incongruity of her right humeral head and diagnosed probable
progression of avascular necrosis of her right humeral head.1 He advised appellant that she most
likely would require a hemiarthroplasty at some point.
On March 7, 2007 Dr. Wolock indicated that x-rays he obtained on that date showed a
progressing collapse in appellant’s right humeral head. He stated, “At this point, I would
recommend right shoulder hemiarthroplasty. I have told her this most likely will be a resurfacing
type of arthroplasty.” The record contains a surgery authorization form in which Dr. Wolock
requested authorization from the Office for surgical reconstruction of the right shoulder joint,
repair of the right rotator cuff, removal of the right shoulder joint lining and exploratory
treatment of the right shoulder. The document indicated that one of appellant’s diagnoses was
primary localized osteoarthritis of the right shoulder region.
In an April 3, 2007 decision, the Office denied appellant’s request for authorization for
right shoulder surgery. The Office reviewed the procedures proposed by Dr. Wolock and stated:
“However, he has not provided any rationale as to the need for the additional
surgery. Additionally in the surgery he stated … primary localized osteoarthritis,
shoulder region which is not accepted condition to this claim. Please have your
attending physician address this new condition and how it relates to the accepted
condition and provide his comments.”
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act states in pertinent part:
“The United States shall furnish to an employee who is injured while in the performance of duty,
the services, appliances and supplies prescribed or recommended by a qualified physician, which
1

The record contains December 23, 2006 MRI scan findings which show an increase in fracture and articular
incongruity of the right humeral head since May 2006.

2

the Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of
disability, or aid in lessening the amount of the monthly compensation.”2 The Board has found
that the Office has great discretion in determining whether a particular type of treatment is likely
to cure or give relief.3 The only limitation on the Office’s authority is that of reasonableness.4 In
order to be entitled to reimbursement of medical expenses, it must be shown that the
expenditures were incurred for treatment of the effects of an employment-related injury or
condition.5 Proof of causal relationship in a case such as this must include supporting
rationalized medical evidence.6
ANALYSIS
The Office accepted that appellant sustained a sprain/strain of her right rotator cuff on
December 19, 2005. On July 18, 2006 Dr. Wolock, an attending Board-certified orthopedic
surgeon, performed a surgical subacromial decompression of the right humeral head with
synovectomy which was authorized by the Office. In March 2007 appellant requested
authorization from the Office for surgical reconstruction of the right shoulder joint, repair of the
right rotator cuff, removal of the right shoulder joint lining and exploratory treatment of the right
shoulder based on the recommendation of Dr. Wolock. The Board finds that the Office did not
abuse its discretion in denying authorization for this surgery.
In its April 3, 2007 decision denying appellant’s request for authorization for right
shoulder surgery, the Office noted that Dr. Wolock had not provided any rationale as to the need
for the additional surgery. The Board notes that the record does not contain any notable
explanation of the need for the surgery.7 The Office further noted that Dr. Wolock’s diagnosis of
primary localized osteoarthritis of the right shoulder region, contained on his surgery
authorization request form, is not an accepted employment condition. The Office indicated that
the record did not contain an opinion relating this condition to appellant’s employment. The
Board finds that Dr. Wolock did not explain how appellant had employment-related
osteoarthritis of the right shoulder region such that the requested surgery would be related to the
accepted employment-related condition.8 Given these circumstances, the Board finds that the
Office provided a reasonable explanation for its refusal to authorize appellant’s March 2007

2

5 U.S.C. § 8103.

3

Vicky C. Randall, 51 ECAB 357 (2000).

4

Lecil E. Stevens, 49 ECAB 673, 675 (1998)

5

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

6

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

7

On March 7, 2007 Dr. Wolock indicated that x-rays he obtained on that date appear to show a progressing
collapse in appellant’s right humeral head and stated that he would recommend right shoulder hemiarthroplasty. He
did not provide any explanation of why the surgery would be required for an accepted right shoulder condition.
8

See supra notes 5 and 6 and accompanying text.

3

request for right shoulder surgery.9 The Office has great discretion in determining whether a
particular type of treatment is likely to cure or give relief. It did not abuse its discretion in this
case in denying appellant’s surgery request.10
CONCLUSION
The Board finds that the Office did not abuse it discretion in denying appellant’s request
for authorization of right shoulder surgery.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 3, 2007 decision is affirmed.
Issued: October 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board notes that the mere fact that the Office approved the July 18, 2006 right shoulder surgery would not
in itself constitute authorization for the surgery requested in March 2007.
10

See supra notes 3 and 4 and accompanying text.

4

